65 So.3d 629 (2011)
Edward M. MITCHELL, Appellant,
v.
BWARE, L.L.C., A Limited Liability Company, Edwin N. West, Jr. and Peter Boulware, Appellees.
No. 1D10-5366.
District Court of Appeal of Florida, First District.
July 26, 2011.
John S. Mills, Gregory J. Philo, and Andrew D. Manko of the Mills Firm, P.A., Tallahassee, for Appellant.
Daniel E. Manausa of the Manausa Law Firm, P.A., Tallahassee, for Appellees.
HAWKES and ROBERTS, JJ., and WALKER, MARK E., Associate Judge, concur.
PER CURIAM.
This appeal is dismissed due to the lack of a justiciable issue.